Allowable Subject Matter
        Claims 17-25 are allowed.
        The following is a statement of reasons for the indication of allowable subject matter of independent claims 17, 21 and 25 differs from the prior art and is being interpreted by the examiner as explained in columns 8:18-39, 9:10-23, and 10:33-41 of the 9,363,533 patent that describes the following features of the independent claims.  

generating a prediction block by predicting an encoding target block: generating a
residual block for the encoding target block based on the encoding target block and the
prediction block;
encoding the residual block;
decoding the encoded residual block;
reconstructing the encoding target block based on the decoded residual
block and the prediction block; and
filtering a reconstructed image including the reconstructed encoding target block,
wherein the filtering comprises a deblocking filtering and a sample adaptive offset (SAO) filtering.

The examiner notes that deblocking filtering and adaptive filtering was known at the time of the invention.  However, sample adaptive offset filtering as applied in the independent claims was not known in the prior art.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992